Exhibit 10.2

 

EXECUTION COPY

 

Global Crossing Limited

 

$250,000,000

4.7% Senior Secured Mandatory Convertible Notes due 2008

 

unconditionally guaranteed as to the

payment of principal, premium,

if any, and interest

 

 

--------------------------------------------------------------------------------

 

Registration Rights Agreement

 

December 23, 2004

 

STT Crossing Ltd

10 Frere Felix de Valois Street

Port Louis

Mauritius

 

STT Hungary Liquidity Management

Limited Liability Company

9700 Szombathely Várkonyi u.15

Hungary

 

Ladies and Gentlemen:

 

In connection with the $250,000,000 aggregate principal amount of Global
Crossing Limited’s, a company organized under the laws of Bermuda (the
“Company”), 4.7% Senior Secured Mandatory Convertible Notes due 2008, the
Company agrees with STT Crossing Ltd, a company organized under the laws of
Mauritius (“STT Crossing”), and STT Hungary Liquidity Management Limited
Liability Company, a limited liability company organized under the laws of
Hungary (“STT Hungary”), as follows:

 

1. Certain Definitions. For purposes of this Registration Rights Agreement, the
following terms shall have the following respective meanings:

 

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Demand Registration” shall have the meaning assigned thereto in Section 2(a)
hereof.

 

1



--------------------------------------------------------------------------------

“Demand Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“Effective Time” shall mean the time and date as of which the Commission
declares a Registration Statement effective or as of which a Registration
Statement otherwise becomes effective.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, as the
same shall be amended from time to time.

 

The term “holder” shall mean STT Crossing, STT Hungary and other persons who
acquire Registrable Securities from time to time (including any successors or
assigns), in each case for so long as such person owns any Registrable
Securities (collectively, the “holders”).

 

“Indenture” shall mean the Indenture, dated as of December     , 2004, between
the Company, the Guarantors and Wells Fargo Bank, N.A., as Trustee, as the same
shall be amended from time to time.

 

The term “person” shall mean a corporation, association, partnership,
organization, business, individual, government or political subdivision thereof
or governmental agency.

 

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security when: (i) a Registration
Statement registering such Security under the Securities Act has been declared
or becomes effective and such Security has been sold or otherwise transferred by
the holder thereof pursuant to and in a manner contemplated by such effective
Registration Statement; (ii) such Security is sold pursuant to Rule 144 under
circumstances in which any legend borne by such Security relating to
restrictions on transferability thereof, under the Securities Act or otherwise,
is removed by the Company or pursuant to the Indenture; (iii) such Security is
eligible to be sold pursuant to paragraph (k) of Rule 144; or (iv) such Security
shall cease to be outstanding.

 

“Registration Expenses” shall have the meaning assigned thereto in Section 5
hereof.

 

“Registration Statement” shall mean the Demand Registration Statement and the
Shelf Registration Statement. Any reference herein to a Registration Statement
as of any time shall be deemed to include any document incorporated, or deemed
to be incorporated, therein by reference as of such time and any reference
herein to any post-effective amendment to a Registration Statement as of any
time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time

 

“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

 

“Securities” shall mean, collectively, the 4.7% Senior Secured Mandatory
Convertible Notes due 2008 of the Company, as the same shall be amended from
time to time, and securities issued in exchange or conversion therefor or in
lieu thereof whether pursuant to the Indenture or otherwise. Each Security is
entitled to the benefit of the guarantee provided for in the Indenture (the
“Guarantee”) by the guarantors identified on the signature pages thereto (the
“Guarantors”) and, unless the context otherwise requires, any reference herein
to a “Security” or a “Registrable Security” shall include a reference to the
related Guarantee.

 

“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.

 

2



--------------------------------------------------------------------------------

“Shelf Registration” shall have the meaning assigned thereto in Section 3(a)
hereof.

 

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 3(a) hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

 

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Registration
Rights Agreement, and the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Registration Rights Agreement as a whole
and not to any particular Section or other subdivision.

 

2. Demand Registration Under the Securities Act

 

(a) At any time commencing on or after June 30, 2005, any holder will have the
right, by written notice delivered to the Company (a “Demand Notice”), to
require the Company to file under the Securities Act a registration statement
providing for the registration of Registrable Securities (such filing, the
“Demand Registration” and such registration statement, the “Demand Registration
Statement”); provided, that, (i) the holders, collectively, shall only be
entitled to one Demand Registration such that the Company shall not be required
to file a Demand Registration Statement after one Demand Registration has been
effected pursuant to this Section 2(a), (ii) the aggregate offering price (net
of underwriters’ discounts and commissions) of the Registrable Securities
requested by holders to be so registered (together with any Registrable
Securities requested by the other holders to be registered) must exceed
$25,000,000, and (iii) each holder electing to participate in the Demand
Registration must provide to the Company a certificate (the “Authorizing
Certificate”) signed by such holder. The Authorizing Certificate shall set forth
(A) the name of the holder signing such Authorizing Certificate, (B) the number
of Registrable Securities held by such holder and the number of Registrable
Securities such holder has elected to have registered, and (C) the intended
methods of disposition of the Registrable Securities. Each holder may at its
option withdraw Registrable Securities from the Demand Registration and, in such
event (1) any continuing registration of Registrable Securities shall constitute
the Demand Registration to which the holders are entitled and (2) the
withdrawing holder shall reimburse the Company for any registration and filing
fees (including any fees payable to the Commission, the National Association of
Securities Dealers, Inc. or any successor organization) it has incurred with
respect to the withdrawn Registrable Securities (unless all Registrable
Securities are withdrawn, in which case the withdrawing holder shall reimburse
the Company for all costs and expenses incurred by it in connection with the
registration of such Registrable Securities). Subject to compliance with clause
(2) of the preceding sentence, a registration that is terminated in its entirety
prior to the effective date of the Demand Registration Statement will not
constitute the Demand Registration. Notwithstanding the foregoing, if at the
time of withdrawal, any holder has learned of a material adverse change in the
condition, business or prospects of the Company and has withdrawn the request
with reasonable promptness following disclosure by the Company, such holder or
holders shall not be subject to clause (2) above. If the Demand Registration is
not declared and maintained effective for the period required by Section 2(b) or
if the consummation of the offering of Registrable Securities pursuant to such
Demand Registration (A) is interfered with by any stop order, injunction or
other order or requirement of the Commission or other governmental agency or
court for any person which is not directly caused by the act or omission of any
holder and such act or omission is not thereafter eliminated or (B) the
conditions specified in the underwriting agreement with respect to an
underwritten offering, if any, entered into in connection with the Demand
Registration are not satisfied or waived, other than by reason of a failure by
the holders, then the holders shall be entitled to an additional Demand
Registration in lieu thereof.

 

3



--------------------------------------------------------------------------------

(b) The Company will file or, if permitted, submit confidentially, the Demand
Registration Statement as promptly as practicable (but in any event within 45
days) following the date on which the Demand Notice is given and will use its
reasonable best efforts to cause the same to be declared effective by the
Commission as soon as practicable thereafter. The Company agrees to use its
reasonable best efforts to comply with all necessary provisions of the federal
securities laws in order to keep the Demand Registration Statement effective for
a period of 120 days from its Effective Time. Each holder will be permitted,
subject to its compliance with the provisions of Section 2(a) relating to
reimbursement of the Company’s expenses, to withdraw in good faith all or part
of its Registrable Securities from the Demand Registration at any time prior to
the Effective Time of the Demand Registration Statement, in which event the
Company will promptly amend or, if applicable, withdraw the Demand Registration
Statement.

 

(c) Notwithstanding anything to the contrary in any other provision of this
Agreement, the Company will be entitled, on no more than one occasion in any 12
month period, to postpone the filing period of the Demand Registration for a
reasonable period of time not in excess of 120 calendar days if the Board of
Directors of the Company determines, in the good faith exercise of its business
judgment, and has delivered to the holders written certification to the effect,
that such registration and offering would materially and adversely interfere
with a bona fide financing transaction of the Company, including without
limitation a primary offering of securities, or any other material business
transaction of the Company, or would require disclosure of information, the
premature disclosure of which would materially and adversely affect the Company.
If the Company postpones the filing of a Registration Statement, it will
promptly notify the holders in writing when the events or circumstances
permitting such postponement have ended.

 

3. Form S-3 of F-3 Registration Under the Securities Act.

 

(a) If requested by any holder in a written notice delivered to the Company
after the Company has become eligible to use Form S-3 or F-3 (or any successor
form then in effect), the Company agrees to file, within 45 days, under the
Securities Act a “shelf” registration statement providing for the registration
of, and the sale on a continuous or delayed basis by holders of, all of the
Registrable Securities, pursuant to Rule 415 (such filing, the “Shelf
Registration” and such registration statement, the “Shelf Registration
Statement”); provided, that, the aggregate offering price (net of underwriters’
discounts and commissions) of the Registrable Securities requested by holders to
be so registered (together with any Registrable Securities requested by the
other holders to be registered) must exceed $25,000,000. The Company agrees to
provide the holders with written notice promptly upon becoming eligible to use
Form S-3 or F-3 (or any successor form then in effect).

 

(b) The Company agrees to use its reasonable best efforts (x) to cause the Shelf
Registration Statement to become or be declared effective no later than 90 days
after the Shelf Registration Statement is filed and to keep the Shelf
Registration Statement continuously effective for a period ending on the earlier
of the second anniversary of the Effective Time of the Shelf Registration
Statement or such time as there are no longer any Registrable Securities
outstanding, and (y) after the Effective Time of the Shelf Registration
Statement, to take any action reasonably necessary to enable such holders to use
the prospectus forming a part thereof for resales of Registrable Securities,
including, without limitation, any action necessary to identify each such holder
as a selling securityholder in the Shelf Registration Statement

 

(c) Notwithstanding anything to the contrary in any other provision of this
Agreement, the Company will be entitled, on no more than one occasion in any 12
month period, to postpone the

 

4



--------------------------------------------------------------------------------

filing period of the Shelf Registration for a reasonable period of time not in
excess of 120 calendar days if the Board of Directors of the Company determines,
in the good faith exercise of its business judgment, and has delivered to the
holders written certification to the effect, that such registration and offering
would materially and adversely interfere with a bona fide financing transaction
of the Company, including without limitation a primary offering of securities,
or any other material business transaction of the Company, or would require
disclosure of information, the premature disclosure of which would materially
and adversely affect the Company. If the Company postpones the filing of a Shelf
Registration Statement, it will promptly notify the holders in writing when the
events or circumstances permitting such postponement have ended.

 

4. Registration Procedures.

 

In connection with the filing of a Registration Statement, the following
provisions shall apply:

 

(a) At or before the Effective Time of a Registration Statement, the Company
shall qualify the Indenture under the Trust Indenture Act.

 

(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Company shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.

 

(c) In connection with the Company’s obligations with respect to the Demand
Registration and Shelf Registration under Sections 2 and 3, the Company shall,
as soon as practicable (or as otherwise specified):

 

(i) prepare and file with the Commission within the time periods specified in
Sections 2 and 3 such Registration Statement, use its reasonable best efforts to
cause such Registration Statement to become effective as soon as practicable,
and supplement or make amendments to such Registration Statements as and when
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Registration Statement or by the
Securities Act, and the Company agrees to furnish to each holder copies of any
such supplement or amendment prior to its being used or promptly following its
filing with the Commission;

 

(ii) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Registration Statement for the periods specified in Sections 2 and 3 hereof and
as may be required by the applicable rules and regulations of the Commission and
the instructions applicable to the form of such Registration Statement, and
furnish to the holders copies of any such supplement or amendment simultaneously
with or prior to its being used or filed with the Commission;

 

(iii) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Registration
Statement in accordance with the intended methods of disposition by the holders
provided for in such Registration Statement;

 

(iv) provide (A) the holders, (B) the underwriters (which term, for purposes of
this Registration Rights Agreement, shall include a person deemed to be an
underwriter within the meaning of Section 2(a)(11) of the Securities Act), if
any, thereof, (C) any sales or placement agent therefor, (D) counsel for any
such underwriter or agent and (E) counsel for the holders the opportunity to
participate in the preparation of such Registration Statement, each prospectus
included therein or filed with the Commission and each amendment or supplement
thereto;

 

5



--------------------------------------------------------------------------------

(v) for a reasonable period prior to the filing of such Registration Statement,
and throughout the periods specified in Sections 2 and 3, as applicable, make
available at reasonable times at the Company’s principal place of business or
such other reasonable place for inspection by the persons referred to in Section
4(c)(iv), who shall certify to the Company that they have a current intention to
sell the Registrable Securities pursuant to such Registration Statement, such
financial and other information and books and records of the Company, and cause
the officers, employees, counsel and independent certified public accountants of
the Company to respond to such inquiries, as shall be reasonably necessary, in
the judgment of the respective counsel referred to in such Section, to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that each such party shall be required to maintain in
confidence and not to disclose to any other person any information or records
reasonably designated by the Company as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in such Registration Statement or otherwise), or (B) such person shall
be required so to disclose such information pursuant to a subpoena or order of
any court or other governmental agency or body having jurisdiction over the
matter (subject to the requirements of such order, and only after such person
shall have given the Company prompt prior written notice of such requirement),
or (C) such information is required to be set forth in such Registration
Statement or the prospectus included therein or in an amendment to such
Registration Statement or an amendment or supplement to such prospectus in order
that such Registration Statement, prospectus, amendment or supplement, as the
case may be, complies with applicable requirements of the federal securities
laws and the rules and regulations of the Commission and does not contain an
untrue statement of a material fact or omit to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;

 

(vi) promptly notify each holder, any sales or placement agent therefor and any
underwriter thereof (which notification may be made through any managing
underwriter that is a representative of such underwriter for such purpose) and
confirm such advice in writing, (A) when such Registration Statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Registration
Statement or any post-effective amendment, when the same has become effective,
(B) of any comments by the Commission and by the blue sky or securities
commissioner or regulator of any state with respect thereto or any request by
the Commission for amendments or supplements to such Registration Statement or
prospectus or for additional information, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Company contemplated by Section
4(c)(xv) or Section 6 cease to be true and correct in all respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, or (F) if at any
time when a prospectus is required to be delivered under the Securities Act,
that such Registration Statement, prospectus, prospectus amendment or supplement
or post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act or
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

6



--------------------------------------------------------------------------------

(vii) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement or any
post-effective amendment thereto at the earliest practicable date;

 

(viii) if requested by any managing underwriter or underwriters, any placement
or sales agent or any holder, promptly incorporate in a prospectus supplement or
post-effective amendment such information as is required by the applicable rules
and regulations of the Commission and as such managing underwriter or
underwriters, such agent or such holder specifies should be included therein
relating to the terms of the sale of such Registrable Securities, including
information with respect to the principal amount of Registrable Securities being
sold by such holder or agent or to any underwriters, the name and description of
such holder, agent or underwriter, the offering price of such Registrable
Securities and any discount, commission or other compensation payable in respect
thereof, the purchase price being paid therefor by such underwriters and with
respect to any other terms of the offering of the Registrable Securities to be
sold by such holder or agent or to such underwriters; and make all required
filings of such prospectus supplement or post-effective amendment promptly after
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment; provided, however, that the Company will not be
required to take any actions under this Section 4(c)(viii) that are not, in the
opinion of counsel for the Company, in compliance with applicable law.

 

(ix) furnish to each holder, each placement or sales agent, if any, therefor,
each underwriter, if any, thereof and the respective counsel referred to in
Section 4(c)(iv) an executed copy of such Registration Statement, each such
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein) and such number of copies of
such Registration Statement and of the prospectus included in such Registration
Statement (including each preliminary prospectus and any summary prospectus), in
conformity in all material respects with the applicable requirements of the
Securities Act and the Trust Indenture Act and such other documents, as such
holder, agent, if any, and underwriter, if any, may reasonably request in order
to facilitate the offering and disposition of the Registrable Securities owned
by such holder, offered or sold by such agent or underwritten by such
underwriter and to permit such holder, agent and underwriter to satisfy the
prospectus delivery requirements of the Securities Act; and the Company hereby
consents to the use of such prospectus (including such preliminary and summary
prospectus) and any amendment or supplement thereto by each such holder and by
any such agent and underwriter, in each case in the form most recently provided
to such person by the Company, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including such preliminary and
summary prospectus) or any supplement or amendment thereto;

 

(x) use reasonable best efforts to (A) register or qualify the Registrable
Securities to be included in such Registration Statement under such securities
laws or blue sky laws of such jurisdictions as any holder or placement or sales
agent, if any, therefor and underwriter, if any, thereof shall reasonably
request, (B) keep such registrations or qualifications in effect and comply with
such laws so as to permit the continuance of offers, sales and dealings therein
in such jurisdictions during the period the Registration Statement is required
to remain effective under Sections 2 and 3 above, as applicable, and for so long
as may be necessary to enable any such holder, agent or underwriter to complete
its distribution of Securities pursuant to such Registration Statement and (C)
take any and all other actions as may be reasonably necessary or advisable to
enable each such holder, agent, if any, and underwriter, if any, to consummate
the disposition in such jurisdictions of such Registrable Securities; provided,

 

7



--------------------------------------------------------------------------------

however, that neither the Company nor any Guarantor shall be required for any
such purpose to (1) qualify as a foreign corporation in any jurisdiction wherein
it would not otherwise be required to qualify but for the requirements of this
Section 4(c)(x), (2) take any action that would subject it to taxation or
service of process in any such jurisdiction where it is not then so subject or
(3) make any changes to its certificate of incorporation or by-laws or other
similar organizational documents or any agreement between it and its
stockholders;

 

(xi) use its reasonable best efforts to obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the registration of the Registrable Securities or the
offering or sale in connection therewith or to enable the selling holder or
holders to offer, or to consummate the disposition of, their Registrable
Securities;

 

(xii) unless any Registrable Securities shall be in book-entry only form,
cooperate with the holders and the managing underwriters, if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold, which certificates, if so required by any securities
exchange upon which any Registrable Securities are listed, shall be penned,
lithographed or engraved, or produced by any combination of such methods, on
steel engraved borders, and which certificates shall not bear any restrictive
legends; and, in the case of an underwritten offering, enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriters may request at least two business days prior to any sale
of the Registrable Securities;

 

(xiii) provide a CUSIP number for all Registrable Securities, not later than the
applicable Effective Time;

 

(xiv) enter into one or more underwriting agreements, engagement letters, agency
agreements, “best efforts” underwriting agreements or similar agreements, as
appropriate, including customary provisions relating to indemnification and
contribution, and take such other actions in connection therewith as any holders
of at least 20% in aggregate principal amount of the Registrable Securities at
the time outstanding shall request in order to expedite or facilitate the
disposition of such Registrable Securities;

 

(xv) whether or not any agreement of the type referred to in Section 4(c)(xiv)
hereof is entered into and whether or not any portion of the offering
contemplated by the Demand Registration or Shelf Registration, as applicable, is
an underwritten offering or is made through a placement or sales agent or any
other entity, (A) make such representations and warranties to the holders and
the placement or sales agent, if any, therefor and the underwriters, if any,
thereof in form, substance and scope as are customarily made in connection with
an offering of debt securities pursuant to any appropriate agreement or to a
registration statement filed on the form applicable to the Demand Registration
or Shelf Registration, as applicable; (B) obtain an opinion of counsel to the
Company in customary form and covering such matters, of the type customarily
covered by such an opinion, as the managing underwriters, if any, or as any
holders of at least 20% in aggregate principal amount of the Registrable
Securities at the time outstanding may reasonably request, addressed to such
holder or holders and the placement or sales agent, if any, therefor and the
underwriters, if any, thereof and dated the effective date of such Registration
Statement (and if such Registration Statement contemplates an underwritten
offering of a part or all of the Registrable Securities, dated the date of the
closing under the underwriting agreement relating thereto); (C) obtain a “cold
comfort” letter or letters from the independent certified public accountants of
the Company addressed to the selling holders, the placement or sales agent, if

 

8



--------------------------------------------------------------------------------

any, therefor or the underwriters, if any, thereof, dated (i) the effective date
of such Registration Statement and (ii) the effective date of any prospectus
supplement to the prospectus included in such Registration Statement or
post-effective amendment to such Registration Statement which includes unaudited
or audited financial statements as of a date or for a period subsequent to that
of the latest such statements included in such prospectus (and, if such
Registration Statement contemplates an underwritten offering pursuant to any
prospectus supplement to the prospectus included in such Registration Statement
or post-effective amendment to such Registration Statement which includes
unaudited or audited financial statements as of a date or for a period
subsequent to that of the latest such statements included in such prospectus,
dated the date of the closing under the underwriting agreement relating
thereto), such letter or letters to be in customary form and covering such
matters of the type customarily covered by letters of such type; (D) deliver
such documents and certificates, including officers’ certificates, as may be
reasonably requested by any holders of at least 20% in aggregate principal
amount of the Registrable Securities at the time outstanding or the placement or
sales agent, if any, therefor and the managing underwriters, if any, thereof to
evidence the accuracy of the representations and warranties made pursuant to
clause (A) above or those contained in Section 6(a) hereof and the compliance
with or satisfaction of any agreements or conditions contained in the
underwriting agreement or other agreement entered into by the Company or the
Guarantors; and (E) undertake such obligations relating to expense
reimbursement, indemnification and contribution as are provided in Section 7
hereof;

 

(xvi) notify in writing each holder of any proposal by the Company to amend or
waive any provision of this Registration Rights Agreement pursuant to Section
10(h) hereof and of any amendment or waiver effected pursuant thereto, each of
which notices shall contain the text of the amendment or waiver proposed or
effected, as the case may be;

 

(xvii) in the event that any broker-dealer registered under the Exchange Act
shall underwrite any Registrable Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Conduct Rules”) of the National
Association of Securities Dealers, Inc. (“NASD”) or any successor thereto, as
amended from time to time) thereof, whether as a holder or as an underwriter, a
placement or sales agent or a broker or dealer in respect thereof, or otherwise,
assist such broker-dealer in complying with the requirements of such Conduct
Rules, including by (A) if such Conduct Rules shall so require, engaging a
“qualified independent underwriter” (as defined in such Conduct Rules) to
participate in the preparation of the Registration Statement relating to such
Registrable Securities, to exercise usual standards of due diligence in respect
thereto and, if any portion of the offering contemplated by such Registration
Statement is an underwritten offering or is made through a placement or sales
agent, to recommend the yield of such Registrable Securities, (B) indemnifying
any such qualified independent underwriter to the extent of the indemnification
of underwriters provided in Section 7 hereof (or to such other customary extent
as may be requested by such underwriter), and (C) providing such information to
such broker-dealer as may be required in order for such broker-dealer to comply
with the requirements of the Conduct Rules; and

 

(xviii) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but in
any event not later than eighteen months after the effective date of such
Registration Statement, an earning statement of the Company and its subsidiaries
complying with Section 11(a) of the Securities Act (including, at the option of
the Company, Rule 158 thereunder)

 

9



--------------------------------------------------------------------------------

(d) In the event that the Company would be required, pursuant to Section
4(c)(vi)(F) above, to notify the holders, the placement or sales agent, if any,
therefor and the managing underwriters, if any, thereof, the Company shall
without delay prepare and furnish to each holder, to each placement or sales
agent, if any, and to each such underwriter, if any, a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to purchasers of Registrable Securities, such prospectus shall conform in all
material respects to the applicable requirements of the Securities Act and the
Trust Indenture Act and shall not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing. Each holder agrees that upon receipt of any notice from the Company
pursuant to Section 4(c)(vi)(F) hereof, such holder shall forthwith discontinue
the disposition of Registrable Securities pursuant to the Registration Statement
applicable to such Registrable Securities until such holder shall have received
copies of such amended or supplemented prospectus, and if so directed by the
Company, such holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies, then in such holder’s possession of
the prospectus covering such Registrable Securities at the time of receipt of
such notice.

 

(e) The Company may require each holder electing to register its Registrable
Securities to furnish to the Company such information regarding such holder and
such holder’s intended method of distribution of Registrable Securities as may
be required in order to comply with the Securities Act. Each such holder agrees
to notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such holder to the Company or of the
occurrence of any event in either case as a result of which any prospectus
relating to such Demand Registration or Shelf Registration, as applicable,
contains or would contain an untrue statement of a material fact regarding such
holder or such holder’s intended method of disposition of such Registrable
Securities or omits to state any material fact regarding such holder or such
holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Company any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such holder or the disposition of such Registrable Securities,
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing.

 

(f) Until the expiration of two years after the date of this Agreement, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144) to, resell any of the Securities that have been reacquired by any of
them except pursuant to an effective registration statement under the Securities
Act.

 

(g) Global Crossing Limited shall take, and shall cause the Company and the
Guarantors to take, all actions necessary or advisable to be taken by them to
ensure that the transactions contemplated herein are effected as so
contemplated.

 

5. Registration Expenses.

 

The Company agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Company’s performance of or compliance with this Registration
Rights Agreement, including (a) all Commission and any NASD registration, filing
and review fees and expenses including fees and disbursements of counsel for the
placement or sales agent or underwriters in connection with such registration,
filing and review, (b) all fees and expenses in connection with the
qualification of the Securities for offering and sale under the State securities
and blue sky laws referred to in Section 4(c)(x)

 

10



--------------------------------------------------------------------------------

hereof and determination of their eligibility for investment under the laws of
such jurisdictions as any managing underwriters or the holders may designate,
including any fees and disbursements of counsel for the holders or underwriters
in connection with such qualification and determination, (c) all expenses
relating to the preparation, printing, production, distribution and reproduction
of each Registration Statement required to be filed hereunder, each prospectus
included therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing the Securities for
delivery and the expenses of printing or producing any underwriting agreements,
agreements among underwriters, selling agreements and blue sky or legal
investment memoranda and all other documents in connection with the offering,
sale or delivery of Securities to be disposed of (including certificates
representing the Securities), (d) messenger, telephone and delivery expenses
relating to the offering, sale or delivery of Securities and the preparation of
documents referred in clause (c) above, (e) fees and expenses of the Trustee
under the Indenture, any agent of the Trustee and any counsel for the Trustee
and of any collateral agent or custodian, (f) internal expenses (including all
salaries and expenses of the Company’s officers and employees performing legal
or accounting duties), (g) fees, disbursements and expenses of counsel and
independent certified public accountants of the Company (including the expenses
of any opinions or “cold comfort” letters required by or incident to such
performance and compliance), (h) fees, disbursements and expenses of any
“qualified independent underwriter” engaged pursuant to Section 4(c)(xvii)
hereof, (i) fees, disbursements and expenses of one counsel for the holders
retained in connection with a Demand Registration and Shelf Registration, as
applicable, as selected by the holders of at least a majority in aggregate
principal amount of the Registrable Securities (which counsel shall be
reasonably satisfactory to the Company), (j) any fees charged by securities
rating services for rating the Securities, and (k) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Company in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any holder or any placement or sales agent therefor or underwriter
thereof, the Company shall reimburse such person for the full amount of the
Registration Expenses so incurred, assumed or paid promptly after receipt of a
request therefor. Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly), other than
the counsel and experts specifically referred to above.

 

6. Representations and Warranties.

 

The Company represents and warrants to, and agrees with, STT Crossing, STT
Hungary and each holder that:

 

(a) Each Registration Statement covering Registrable Securities and each
prospectus (including any preliminary or summary prospectus) contained therein
or furnished pursuant to Section 4(c) hereof and any further amendments or
supplements to any such Registration Statement or prospectus, when it becomes
effective or is filed with the Commission, as the case may be, and, in the case
of an underwritten offering of Registrable Securities, at the time of the
closing under the underwriting agreement relating thereto, will conform in all
material respects to the requirements of the Securities Act and the Trust
Indenture Act and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; and at all times subsequent to the
Effective Time when a prospectus would be required to be delivered under the
Securities Act, other than from (i) such time as a notice has been given to the
holders pursuant to Section 4(c)(vi)(F) hereof until (ii) such time as the
Company furnishes an amended or supplemented prospectus pursuant to Section 4(d)
or Section 4(c)(ix) hereof, each such Registration Statement, and each
prospectus (including any summary prospectus) contained therein or furnished
pursuant to Section 4(c) hereof, as then amended or supplemented, will conform
in all

 

11



--------------------------------------------------------------------------------

material respects to the requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by a holder expressly for use therein.

 

(b) Any documents incorporated by reference in any prospectus referred to in
Section 6(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or, at the time of its
filing, contained an untrue statement of a material fact or will omit or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by a
holder expressly for use therein.

 

(c) The compliance by the Company with all of the provisions of this
Registration Rights Agreement and the consummation of the transactions herein
contemplated will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any subsidiary of the Company is a party or by which the Company or any
subsidiary of the Company is bound or to which any of the property or assets of
the Company or any subsidiary of the Company is subject, nor will such action
result in any violation of the provisions of the certificate of incorporation,
as amended, or the by-laws or other similar organizational documents of the
Company or the Guarantors or any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
subsidiary of the Company or any of their properties; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the consummation by the Company and
the Guarantors of the transactions contemplated by this Registration Rights
Agreement, except the registration under the Securities Act of the Securities,
qualification of the Indenture under the Trust Indenture Act and such consents,
approvals, authorizations, registrations or qualifications as may be required
under State securities or blue sky laws in connection with the offering and
distribution of the Securities.

 

(d) This Registration Rights Agreement has been duly authorized, executed and
delivered by the Company.

 

7. Indemnification.

 

(a) Indemnification by the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, will indemnify and hold harmless each holder
of Registrable Securities included in a Registration Statement and each person
who participates as a placement or sales agent or as an underwriter in any
offering or sale of such Registrable Securities against any losses, claims,
damages or liabilities, joint or several, to which such holder, agent or
underwriter may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act, or any
preliminary, final or summary prospectus contained therein or furnished by the
Company to any such holder, agent or underwriter, or any amendment or

 

12



--------------------------------------------------------------------------------

supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse such
holder, such agent and such underwriter for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that
neither the Company nor the Guarantors shall be liable to any such person in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such Registration Statement, or
preliminary, final or summary prospectus, or amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by such person expressly for use therein.

 

(b) Indemnification by the holders and any Agents and Underwriters. The Company
may require, as a condition to including any Registrable Securities in any
Registration Statement filed pursuant to Section 2 or 3 hereof and to entering
into any underwriting agreement with respect thereto, that the Company shall
have received an undertaking reasonably satisfactory to it from the holders of
such Registrable Securities and from each underwriter named in any such
underwriting agreement, severally and not jointly, to (i) indemnify and hold
harmless the Company, the Guarantors, and all other holders, against any losses,
claims, damages or liabilities to which the Company, the Guarantors or such
other holders may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement, or any preliminary,
final or summary prospectus contained therein or furnished by the Company to any
such holder, agent or underwriter, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such holder or underwriter expressly for
use therein, and (ii) reimburse the Company, the Guarantors and any other
holders for any legal or other expenses reasonably incurred by the Company, the
Guarantors and any other holders in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
no such holder shall be required to undertake liability to any person under this
Section 7(b) for any amounts in excess of the dollar amount of the proceeds to
be received by such holder from the sale of such holder’s Registrable Securities
pursuant to such registration.

 

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of written notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against an indemnifying party pursuant to the indemnification provisions of or
contemplated by this Section 7, notify such indemnifying party in writing of the
commencement of such action; but the omission so to notify the indemnifying
party shall not relieve the indemnifying party from any liability which it may
have to any indemnified party otherwise than under the indemnification
provisions of or contemplated by Section 7(a) or 7(b) hereof. In case any such
action shall be brought against any indemnified party and it shall notify an
indemnifying party of the commencement thereof, such indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, such
indemnifying party shall not be liable to such indemnified party for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying

 

13



--------------------------------------------------------------------------------

party shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(d) Contribution. If for any reason the indemnification provisions contemplated
by Section 7(a) or Section 7(b) are unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 7(d) were determined by
pro rata allocation (even if the holders or any agents or underwriters or all of
them were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 7(d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, or liabilities (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7(d), no holder shall be required to contribute any
amount in excess of the amount by which the dollar amount of the proceeds
received by such holder from the sale of any Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) exceeds the
amount of any damages which such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission, and no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any damages which such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 12(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The holders’ and any underwriters’ obligations in this
Section 7(d) to contribute shall be several in proportion to the principal
amount of Registrable Securities registered or underwritten, as the case may be,
by them and not joint.

 

(e) The obligations of the Company and the Guarantors under this Section 7 shall
be in addition to any liability which the Company or the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
officer, director and partner of each holder, agent and underwriter and each
person, if any, who controls any holder, agent or underwriter within the meaning
of the Securities Act; and the obligations of the holders and any agents or
underwriters contemplated by this Section 7 shall be in addition to any
liability which the respective holder, agent or underwriter may otherwise have
and shall extend, upon the same terms and conditions, to each officer and
director of the Company or the Guarantors (including any person who, with his
consent, is named in any Registration Statement as about to become a director of
the Company or the Guarantors) and to each person, if any, who controls the
Company within the meaning of the Securities Act.

 

14



--------------------------------------------------------------------------------

8. Underwritten Offerings.

 

(a) Selection of Underwriters. With regard to the Registrable Securities covered
by a Demand Registration or Shelf Registration sold pursuant to an underwritten
offering, the managing underwriter or underwriters thereof shall be designated
by holders holding at least a majority in aggregate principal amount of the
Registrable Securities to be included in such offering, provided that such
designated managing underwriter or underwriters is or are reasonably acceptable
to the Company.

 

(b) Participation by the holders. Each holder hereby agrees with each other such
holder that no such holder may participate in any underwritten offering
hereunder unless such holder (i) agrees to sell such holder’s Registrable
Securities on the basis provided in any underwriting arrangements approved by
the persons entitled hereunder to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

 

9. Rule 144.

 

The Company covenants to the holders that to the extent it shall be required to
do so under the Exchange Act, the Company shall timely file the reports required
to be filed by it under the Exchange Act or the Securities Act (including the
reports under Section 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144 adopted by the Commission under the Securities
Act) and the rules and regulations adopted by the Commission thereunder, and
shall take such further action as any holder may reasonably request, all to the
extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or any similar or successor rule or regulation
hereafter adopted by the Commission. Upon the request of any holder in
connection with that the holder’s sale pursuant to Rule 144, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.

 

10. Miscellaneous.

 

(a) No Inconsistent Agreements. The Company represents, warrants, covenants and
agrees that it has not granted, and shall not grant, registration rights with
respect to Registrable Securities or any other securities which would be
inconsistent with the terms contained in this Registration Rights Agreement.

 

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company were to fail to perform any of its
obligations hereunder and that the holders from time to time of the Registrable
Securities may be irreparably harmed by any such failure, and accordingly agree
that such holders, in addition to any other remedy to which they may be entitled
at law or in equity, shall be entitled to compel specific performance of the
obligations of the Company under this Registration Rights Agreement in
accordance with the terms and conditions of this Registration Rights Agreement,
in any court of the United States or any State thereof having jurisdiction.

 

(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or

 

15



--------------------------------------------------------------------------------

certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at c/o Global Crossing Limited, 200 Park Avenue, M Suite 200,
Florham Park, New Jersey, 07932, Attention: Office of the General Counsel, and
if to a holder, to the address of such holder set forth in the security register
or other records of the Company, or to such other address as the Company or any
such holder may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

 

(d) Parties in Interest. All the terms and provisions of this Registration
Rights Agreement shall be binding upon, shall inure to the benefit of and shall
be enforceable by the parties hereto and the holders from time to time of the
Registrable Securities and the respective successors and assigns of the parties
hereto and such holders. In the event that any person shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be deemed a beneficiary hereof for all purposes and such Registrable
Securities shall be held subject to all of the terms of this Registration Rights
Agreement, and by taking and holding such Registrable Securities such transferee
shall be entitled to receive the benefits of, and be conclusively deemed to have
agreed to be bound by all of the applicable terms and provisions of this
Registration Rights Agreement. If the Company shall so request, any such
successor, assign or transferee shall agree in writing to acquire and hold the
Registrable Securities subject to all of the applicable terms hereof.

 

(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Registration Rights
Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or statement as to the results thereof) made by
or on behalf of any holder, any director, officer or partner of such holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive the transfer and
registration of Registrable Securities by such holder.

 

(f) Governing Law. This Registration Rights Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(g) Headings. The descriptive headings of the several Sections and paragraphs of
this Registration Rights Agreement are inserted for convenience only, do not
constitute a part of this Registration Rights Agreement and shall not affect in
any way the meaning or interpretation of this Registration Rights Agreement.

 

(h) Entire Agreement; Amendments. This Registration Rights Agreement and the
other writings referred to herein (including the Indenture and the form of
Securities) or delivered pursuant hereto which form a part hereof contain the
entire understanding of the parties with respect to its subject matter. This
Registration Rights Agreement supersedes all prior agreements and understandings
between the parties with respect to its subject matter. This Registration Rights
Agreement may be amended and the observance of any term of this Registration
Rights Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) only by a written instrument duly
executed by the Company and the holders of at least a majority in aggregate
principal amount of the Registrable Securities at the time outstanding. Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 10(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.

 

(i) Inspection. For so long as this Registration Rights Agreement shall be in
effect, this Registration Rights Agreement and a complete list of the names and
addresses of all of the holders shall be made available for inspection and
copying on any business day by any holder for proper purposes only (which shall
include any purpose related to the rights of the holders under the Securities,
the Indenture and this Agreement) at the offices of the Company at the address
thereof set forth in Section 10(c) above and at the office of the Trustee under
the Indenture.

 

16



--------------------------------------------------------------------------------

(j) Counterparts. This agreement may be executed by the parties in counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.

 

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as of
the date first written above.

 

GLOBAL CROSSING LIMITED By:  

/s/ Mitchell Sussis

--------------------------------------------------------------------------------

Name:   Mitchell Sussis Title:   Vice President and Secretary STT CROSSING LTD
By:  

/s/ Jean Mandeville

--------------------------------------------------------------------------------

Name:     Title:    

STT HUNGARY LIQUIDITY MANAGEMENT

LIMITED LIABILITY COMPANY

By:  

/s/ Jean Mandeville

--------------------------------------------------------------------------------

Name:     Title:     By:  

/s/ Olasz Nandor

--------------------------------------------------------------------------------

Name:     Title:    

 

S-1